Citation Nr: 1229860	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected hypertensive heart disease, from 60 to 30 percent, effective April 10, 2003.  

2.  Entitlement to an evaluation in excess of 60 percent for hypertensive heart disease.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision rendered in May 2004 and April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 60 percent evaluation for hypertensive heart disease.

While the matter was pending consideration by the Board on appeal, an April 2008 RO rating decision was issued in which the evaluation of hypertensive heart disease was decreased from 60 to 30 percent effective from November 28, 2005.  In that rating decision, a separate 60 percent evaluation was granted for hypertension, also effective from November 28, 2005.  

The Board notes that a claim for hypertension which was granted in the April 2008 rating decision was not appealed and is not currently in appellate status; moreover, the 60 percent evaluation assigned for hypertension under Diagnostic Code 7101 is the maximum schedular evaluation available for that condition and as such, represents a full grant of benefits.  Subsequently, in a July 2009 rating decision, an earlier effective date of April 10, 2003, was awarded for both the assignment of the separate 60 percent rating for hypertension and for the reduction from 60 to 30 percent for the assigned rating for hypertensive heart disease.

In August 2010, the Board remanded the matter of entitlement to an evaluation in excess of 30 percent for hypertensive heart disease, to include the related issue of whether the reduction of the disability evaluation from 60 percent to 30 percent effective April 10, 2003, was proper, to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and readjudication.  As pertains to the increased rating claim for hypertensive heart disease on appeal, the Board observed that the April 2008 rating determination which reduced the Veteran's rating was simultaneously also a denial of his petition to have the rating increased.  In essence, the Veteran's appeal relating to an increased rating for hypertensive heart disease has brought before the Board the related and inextricably intertwined issue of the propriety of the reduction of the rating, which occurred while the appeal was pending.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, the issue of whether the reduction of the Veteran's disability evaluation from 60 percent to 30 percent for his service-connected hypertensive heart disease was proper had to be adjudicated and resolved in the first instance by the agency of original jurisdiction (the RO) prior to further appellate action on the issue of the Veteran's increased rating claim.  The RO was also instructed to prepare a statement of the case (SOC) addressing whether the reduction of the disability evaluation for hypertensive heart disease from 60 percent to 30 percent effective April 10, 2003, was proper.  

In March 2012, the RO issued a SOC addressing whether the reduction of the disability evaluation for hypertensive heart disease from 60 percent to 30 percent effective April 10, 2003, was proper and a SSOC for the matter of entitlement to an evaluation in excess of 30 percent for hypertensive heart disease.  The Board has further determined that an April 2012 statement from the Veteran can be accepted as a timely appeal in lieu of a VA Form 9 (Substantive Appeal) for this matter, as he continued to express disagreement with the reduction of his disability rating for hypertensive heart disease.  Accordingly, this matter is characterized as shown on the title page.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  The April 2008 rating decision, which reduced the rating for the Veteran's hypertensive heart disease from 60 percent to 30 percent, failed to comply with pertinent law and regulations by not fully assessing how the Veteran's condition had improved and whether it was reasonably certain that such improvement would be maintained under ordinary conditions of life.

2.  The Veteran failed to report to VA heart examinations scheduled in March 2004, February 2009, and May 2009.  The Veteran has not shown good cause for his failure to report to the scheduled VA examinations. 

3.  The remaining evidence of record does not show that the Veteran's service-connected hypertensive heart disease is manifested by chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's hypertensive heart disease, from 60 percent to 30 percent was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e); 3.159, 3.344, 4.104, Diagnostic Code 7007 (2011).

2.  The criteria for the assignment of an evaluation in excess of 60 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.104, Diagnostic Code 7007 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As the Board has restored of the 60 percent disability rating for the Veteran's service-connected hypertensive heart disease, which represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Because the application of the law to the undisputed facts is dispositive of the appeal for an increased rating for hypertensive heart disease, no discussion of VA's duties to notify and assist is required for that matter as well.  Mason v. Principi, 16 Vet. App. 129 (2002).  To the extent applicable, there has been substantial compliance with the Board's August 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Even so, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed his claim for an increased evaluation for his hypertensive heart disease in April 2003.  He was notified via a letter dated in January 2008 of the criteria for establishing an increased evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Thereafter, the claim was readjudicated by the RO in a March 2012 SSOC.    

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and private treatment records.  The Veteran has not identified any outstanding pertinent evidence related to his increased rating claim.

The Veteran was also provided with a VA examination for his service-connected hypertensive heart disease in March 2007 with addendum in March 2009.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected hypertensive heart disease under the applicable rating criteria.  In addition, as discussed in greater detail below, the Veteran was scheduled for, but failed to report to, scheduled VA heart examinations in February and May 2009.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Propriety of the Reduction

The Veteran challenges propriety of the reduction of the evaluation for his hypertensive heart disease, contending that this disability has not improved so as to warrant a reduction in rating.

Historically, in a November 1967 rating decision, the RO granted entitlement to service connection for hypertensive heart disease and assigned a 30 percent rating for that disability, effective October 1, 1967, under Diagnostic Code 7007.  

In an August 1968 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.29, effective January 26, 1968. Thereafter, a scheduler 30 percent rating was restored from April 1, 1968. 

In a December 1972 rating decision, the RO assigned a noncompensable (zero percent) rating for the Veteran's service-connected hypertensive heart disease, effective March 1, 1973, pursuant to Diagnostic Code 7101.

In a December 1995 rating decision, the RO assigned a 60 percent rating for the Veteran's service-connected hypertensive heart disease, effective August 30, 1994, pursuant to Diagnostic Code 7007.

On April 10, 2003, the RO received a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) from the Veteran.

In a May 2004 rating decision, the RO denied entitlement to a TDIU rating as well as continued the previously assigned 60 percent rating for the Veteran's service-connected hypertensive heart disease.  

Statements dated in November 2005, May 2006, and October 2006 from the Veteran were construed by the RO as claims for entitlement to an increased evaluation for his service-connected hypertensive heart disease. 

In an April 2007 rating decision, the RO again continued the previously assigned 60 percent rating for the Veteran's service-connected hypertensive heart disease.  

An April 2008 rating decision assigned separate evaluations for Veteran's service-connected heart disability, granting a separate 60 percent rating for hypertension under Diagnostic Code 7101 and decreasing the Veteran's previous 60 percent evaluation for hypertensive heart disease to 30 percent rating under Diagnostic Code 7007; each rating was effective November 28, 2005.  It was indicated that rating criteria for evaluating the cardiovascular system was changed on January 12, 1998, allowing for separate evaluations for heart disease and hypertension.  As evidence of record showed that assigning separate evaluations for heart disease and hypertension would warrant an overall higher evaluation, the RO indicated that it evaluated the Veteran's heart disability under the new criteria.  

In a July 2009 DRO rating decision, an earlier effective date of April 10, 2003, was awarded for both the assignment of the separate 60 percent rating for hypertension and for the reduction from 60 to 30 percent for the assigned rating for hypertensive heart disease.  It was noted that a thorough review of the claims file revealed an earlier pending claim for an increased rating for hypertensive heart disease that originated on April 10, 2003. 

In August 2010, the Board remanded this matter, instructing the RO to prepare a statement of the case (SOC) addressing whether the reduction of the disability evaluation for hypertensive heart disease from 60 percent to 30 percent effective April 10, 2003, was proper.  In March 2012, the RO issued a SOC addressing this matter.  As noted above, the Board determined that the Veteran's April 2012 statement can be construed as an in lieu substantive appeal for this matter, as he continued to express disagreement with the reduction of his disability rating for hypertensive heart disease.  

As an initial matter, the Board will discuss the procedural aspects of this matter.

There are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. 
§ 3.105(e).

Initially, the Board notes that the Veteran was not provided with notice prior to the reduction in the April 2008 rating decision.  The Board observes, however, that the aforementioned due process provisions of 38 C.F.R. § 3.105(e) do not apply in this case.  In this regard, that provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments currently being made.  38 U.S.C.A. § 5112(b)(6); VAOPGCPREC 71-91 (1991) (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation); see also 38 C.F.R. § 3.105(e); O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (distinguishing reduced ratings from staged ratings in holding that 38 C.F.R. § 3.105(e) does not apply to the assignment of staged ratings by the Board where a veteran's disability is not reduced to a level below that which was in effect when the veteran appealed to the Board).

At the time of the April 2008 rating decision that implemented the reduction, the Veteran was receiving compensation based on a combined evaluation of 60 percent.  Despite the reduction from 60 percent to 30 percent for hypertensive heart disease, because of assignment of an additional separate 60 percent rating for hypertension, the Veteran's combined evaluation (for his heart disabilities as well as the previously assigned 10 percent evaluation for his service-connected lumbosacral strain) ultimately increased to 80 percent.  Thus, the lower evaluation did not result in a reduction or discontinuance of compensation payments being made at the time of the reduction.  Therefore, the Board finds that notice under 38 C.F.R. § 3.105(e) was not required and contemporaneous notice of the reduction, issued on May 20, 2008, was adequate in this case.  

The Board has also considered the application of 38 C.F.R. § 3.114(b).  Under that regulation, where the reduction or discontinuance of an award is in order because of a change in law or VA issue, or because of a change in interpretation of a law or VA issue, the payee will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.  If additional evidence is not received within that period, the award will be reduced or discontinued effective the last day of the month in which the 60-day period expired.  38 C.F.R. § 3.114(b) (2011).  The Board again must highlight that the Veteran was not provided with any notice prior to the reduction in the April 2008 rating decision.  The April 2008 rating decision and May 2008 notice letter accompanying the rating decision simply informed the Veteran that his rating had been reduced.  Under 38 C.F.R. § 3.114(b), the Veteran is to be notified at his latest address of record of the contemplated action (here, the reduction of his rating for hypertensive heart disease from 60 percent to 30 percent) and furnished detailed reasons therefor, and is to be given 60 days for the presentation of additional evidence.  As the requisite notice and 60 day time limit for submission of additional evidence was not provided for the Veteran prior to the reduction in his rating, the application of 38 C.F.R. § 3.114(b) is not warranted in this case.  

Parenthetically, the Board notes that VA revised 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease effective October 6, 2006, adding new "Note (3)" that stated that hypertension was to be evaluated separately from hypertensive heart disease and other types of heart disease.  The Board is cognizant that this is the first instance in the Schedule that separate ratings for these disorders is explicitly discussed.  However, since 1997, hypertensive heart disease (a condition that means the heart is enlarged or hypertrophied due to hypertension) has been evaluated on the same basis as most other types of heart disease, namely, the results of exercise testing expressed in METs, the presence of congestive heart failure, the ventricular ejection fraction, etc.  Hypertension is evaluated primarily on the basis of blood pressure readings.  67 Fed. Reg. 54,396 (August 22, 2002). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Based on the foregoing, hypertension and hypertensive heart disease can be separately evaluated because each has separate and independent evaluation criteria that do not overlap.  

However, the actions of the RO, while not reducing the Veteran's overall rating, are clearly shown to amount in a reduction of the Veteran's rating for hypertensive heart disease from 60 to 30 percent.  The Board will now discuss the substantive aspects of this matter; specifically whether the reduction of the Veteran's rating from 60 percent to 30 percent was supported by the evidence of record. 

Several general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement has been shown.  Brown v. Brown, 5 Vet. App. 413 (1993) (holding that the general regulations governing the rating of disabilities apply to a rating reduction case).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  This evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It further must show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).  The standard for establishing improvement varies depending on amount of time the Veteran has been in receipt of the disability evaluation.  For disability ratings that have been in effect less than 5 years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses physical or mental improvement.  38 C.F.R. § 3.344(c).  For disability ratings that have been in effect for 5 years or more, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344(a), (b) (2011). 

Pursuant to 38 C.F.R. § 3.344(a), (b), if a rating has been in effect for more than 5 years, such as in this case, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a), (b).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id; Brown v. Brown, 5 Vet. App. 413.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a), (b).

A finding of sustained material improvement, as the phrase implies, involves first a finding of material improvement and second a finding that such improvement will be sustained.  Determining that there is material improvement requires comparison of the Veteran's previous and current physical or mental condition as reflected by examinations.  Hohol v. Derwinski, 2 Vet. Ap. 169 (1992).  

VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  A rating decision reducing a disability evaluation is void ab initio where VA has failed to follow them.  See Schafrath, 1 Vet. App. at 589.  A few exceptions exist, however, such as when the only failure is a mere miscalculation of the effective date for a reduction.  VAOPGCPREC 31-97 (Aug. 1997).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, to include the degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the error is not in accordance with the law.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

The Veteran's 60 percent disability rating for hypertensive heart disease was in effect for more than 5 years.   

Historically, in a December 1995 rating decision, the RO assigned a 60 percent rating for the Veteran's service-connected hypertensive heart disease, effective August 30, 1994, pursuant to Diagnostic Code 7007.  This action was based on findings contained in August 1995 VA examination reports.

Parenthetically, the Board notes that VA revised the criteria for evaluating diseases of the heart/cardiovascular system, effective January 12, 1998.  See 62 Fed. Reg. 65207 (1997).  Under Diagnostic Code 7007, effective prior to January 12, 1998, a 60 percent rating required marked enlargement of the heart, confirmed roentgenogram; the apex beat beyond midclavicaular line; sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced; or, dyspnea on exertion, more than light manual labor is precluded.  A 100 percent schedular disability evaluation required definite signs of congestive heart failure and more than sedentary employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1994).  At that time, the rating criteria for hypertensive heart disease (Diagnostic Code 7007) were based in part on blood pressure readings.  Hypertension itself was also evaluated primarily on the basis of blood pressure readings under 38 C.F.R. § 4.104, Diagnostic Code 7101 (1994).  Thus, separately evaluating hypertension and hypertensive heart disease at that time was prohibited because it would have meant evaluating two different conditions based on the same findings.  38 C.F.R. § 4.14.

VA examination reports dated in August 1995 revealed findings of apex beat beyond the mid-clavicular line (not confirmed by X-ray) as well as blood pressure readings of 240/120, 235,120, and 220/120.  The Veteran was noted to complain of chest pain on exertion, headaches, swollen ankles, and fatigue with no use of medications since February 1995.  He chose not to have a stress thallium test ordered by the examiner at that time.  The examiner diagnosed hypertensive cardiovascular disease, incipient congestive heart failure, rule out/suspect coronary artery disease, and mild hypertensive retinopathy.   

Under the revised Diagnostic Code 7007, a 30 percent rating is warranted for hypertensive heart disease with a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A higher 60 percent rating is assigned for hypertensive heart disease with more than one episode of congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for hypertensive heart disease with chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2011).  

On April 10, 2003, the RO received a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) from the Veteran.  This document was also treated as an increased rating claim for hypertensive heart disease. 

A May 2003 private echocardiogram report from University Hospital revealed mild left atrium (LA) dilatation, normal left ventricular (LV) wall motion, normal LV ejection fraction (70%), mitral inflow pattern consistent with abnormal LV relaxation (grade 1 LV diastolic dysfunction), pulmonary vein flow pattern suggestive of increased LV diastolic pressure, trace mitral valve insufficiency, normal right ventricle, trace tricuspid valve insufficiency, and no pericardial effusion.  Treatment notes dated in May 2003 from that private treatment provider detailed complaints of intermittent chest tightness with associated shortness of breath as well as occasional chest pain and findings of hypertension and hyperlipidemia.  The Veteran was noted to have a past history of congestive heart failure in 1995. 

VA treatment records dated in April 2004 detailed that the Veteran received emergency treatment for chest and groin pain as well as complaints of chest pressure with stress that resolved with relaxation.  He denied chest pain, shortness of breath, and headache.  He was noted to have negative cardiac enzymes, normal lab results except for hyperlipidemia, and ECG results with normal sinus rhythm/no ST-T wave changes.  It was indicated that the Veteran did not want to take any medications for hypertension or cholesterol.

A May 2004 VA treatment record detailed complaints of intermittent pressure and pain of the anterior chest that radiated the left arm five to six times a week as well as chest pain with anxiety and stress that was relieved by nitroglycerin.  The Veteran noted that he was treated with herbal medications until February 2004, suffered from hypertension since 1967 with no medications, had a myocardial infarction in 1968 and congestive heart failure in 1993.  The examiner listed an assessment of uncontrolled hypertension, CAD with episodes of chest pain that relieved with nitroglycerin (NTG), and history of congestive heart failure.  It was specifically indicated that the Veteran refused any invasive procedure, had a negative attitude that VA does not treat him right, and refused any diagnostic tests (like Thallium stress test or echocardiogram) or B-blocker medication.

In a June 2004 statement, the Veteran indicated that he had notified VA that the Miami VAMC used the examination process to distort objective medical findings in an effort to deny the chronic congestive heart failure (CHF) shown in 1993. 

Private consultation records dated in September 2005 from Columbus Hospital showed findings of increased cardiac enzymes, acute myocardial infarction, pneumonia, hypertension, coronary artery disease, CHF, Legionnaires' disease, and renal insufficiency.  The Veteran complained of localized left chest pain, leg weakness, malaise, fever, shortness of breath, and history of CHF.  Electrocardiogram (ECG) results were indicated to show normal sinus rhythm with ST-T wave changes and the Veteran was noted to have elevated troponin marker.  Multiple ECG reports dated in September 2005 detailed findings of normal sinus rhythm, sinus tachycardia, occasional premature atrial complexes, and sinus arrhythmia. 

A September 2005 private echocardiogram report from Columbus Hospital revealed mild tricuspid regurgitation and globally reduced left ventricular contractability with LV ejection fraction of 40 %.

In November 2005, the Veteran filed an increased rating claim for hypertensive heart disease, which at that time was assigned a 60 percent evaluation effective from August 1994.  He asserted that he suffered from CHF since 1994 in an additional October 2006 statement.  

Private treatment records from an August 2006 hospitalization in University Hospital detailed findings of history of CHF, coronary artery disease, hypertension, unstable angina with near synocopal event, hyperlipidemia, and acute coronary syndrome.  The Veteran was noted to present with complaints of chest pain (exacerbated by exertion), dizziness, and shortness of breath.  ECG results dated in August 2006 were indicated to show normal sinus rhythm and sinus rhythm with marked sinus arrhythmia.  The Veteran refused to consent to stress echocardiogram and was discharged against medical advice. 

A VA echocardiogram report dated in March 2007 showed normal left ventricular size, hyperdynamic left ventricular systolic function, left ventricular ejection fraction (LVEF) of 65%, no pericardial effusion, and a pulse/tissue doppler pattern suggestive of impaired relaxation indicating diastolic dysfunction.  A March 2007 VA chest X-ray report listed an impression of borderline cardiomegaly with mild to moderate atherosclerotic changes of the thoracic aorta. 

In a March 2007 VA heart examination report, the examiner detailed the Veteran's longstanding hypertension history.  On physical examination, the Veteran was indicated that have sinus rhythm at a rate of 90, no cardiac murmur, and chronic signs of edema in being present in both lower extremities with tropic changes of the left arm.  After reiterating that the Veteran's March 2007 echocardiogram results confirmed significant effects of longstanding hypertension, the examiner diagnosed continuing and severe hypertension in spite of his present medical regimen.  The Veteran was informed of elevated blood pressure readings and advised to proceed to the emergency room or primary care provider.  In a March 2009 addendum to this report procured by the RO, the examiner indicated that the Veteran had a metabolic equivalent (MET) level of 7. 

Records from SSA associated with the file in January 2008 contained duplicative service treatment records and private treatment records referenced at length above.  VA treatment records dated from 2004 to 2008 detailed continued findings of hypertension and angina and complaints of labored breathing and shortness of breath.  

In the April 2008 rating decision that assigned separate evaluations for Veteran's service-connected heart disability, granting a separate 60 percent rating for hypertension under Diagnostic Code 7101 and decreasing the Veteran's previous 60 percent evaluation for hypertensive heart disease to 30 percent rating under Diagnostic Code 7007; each rating was effective November 28, 2005.  It was indicated that rating criteria for evaluating the cardiovascular system was changed on January 12, 1998, allowing for separate evaluations for heart disease and hypertension.  As evidence of record was showed that assigning separate evaluations for heart disease and hypertension would warrant an overall higher evaluation, the RO indicated that it evaluated the Veteran's heart disability under the new criteria.  

The Veteran failed to report to VA heart examinations scheduled in March 2004, February 2009, and May 2009.  

In a November 2010 statement, the Veteran discussed his disagreement with VA assigning separate ratings for hypertension and hypertensive heart disease.  He asserted that the action taken by VA served to change the etiology of his disease, which was chronic CHF with hypertension and renal dysfunctions. 

In a December 2010 statement, the Veteran argued that he was entitled to a 60 percent rating under Diagnostic Code 7007, as private treatment records dated in 2005 revealed a left ventricular ejection fraction of 40%. 

In the March 2012 SOC, the RO simply indicated that as the evidence of record failed to show more than one episode of congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the reduction of the evaluation from 60 to 30 percent effective April 10, 2003, for the Veteran's hypertensive heart disease was considered proper. 

After considering all the evidence, the Board finds that the requirements set forth above have not been met.  In this respect, the April 2008 rating decision reflected no suggestion of any consideration of 38 C.F.R. § 3.344 whatsoever.  Only the later March 2012 SOC made reference to this provision, but the SOC did not apply it in the reasons and bases section.  The RO's decision to reduce was not in accordance with law because it did not make a finding that the March 2007 VA examination used as a basis for the reduction was as full and complete as the August 1995 VA examination on which the 60 percent rating was established.   More importantly, the RO failed to discuss whether material improvement in the physical condition was clearly reflected and whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life.  The April 2008 rating decision and March 2012 SOC discuss the findings of the March 2007 VA examination as well as other private and VA treatment evidence and then appeared to rate the Veteran's service-connected hypertensive heart disease based upon the findings contained therein.  There is no specific finding that the Veteran's condition had actually improved, let alone that there had been a sustained material improvement.  In addition, the April 2008 rating decision and March 2012 SOC each made a passing reference to pertinent private treatment records dated in September 2005 but did not reconcile the positive findings therein with the other evidence of record described in their adjudications. 

Therefore, the April 2008 rating decision that reduced the evaluation of the Veteran's service-connected hypertensive heart disease to 30 percent, effective November 25, 2008, (and therefore the July 2009 DRO rating decision assigning an earlier effective date of April 10, 2003, for the reduction), are void because the provisions of 38 C.F.R. § 3.344 were not met.  As the April 2008 reduction of the disability rating is void ab initio, no further discussion is warranted as to whether the reduction was proper based on the evidence of record.

Increased Evaluation for Hypertensive Heart Disease

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Based on the foregoing discussion, the Veteran's service-connected hypertensive heart disease is currently evaluated as 60 percent disabling effective April 10, 2003, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007.  A 60 percent rating is assigned for hypertensive heart disease with more than one episode of congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for hypertensive heart disease with chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2011).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran is seeking an increased rating for a previously service-connected disability.  Cf. Turk v. Peake, 21 Vet. App. 565 (2008).  Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a) (2011). 

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

As noted above, when a claimant fails to appear for a scheduled reexamination pursuant to a claim for an increased rating, 38 C.F.R. § 3.655(b) mandates that the claim be denied, unless the appellant has good cause for his failure to appear.  As the Veteran failed to report for multiple VA heart examinations in 2009 and no such good cause has been shown, the claim must be denied.  Furthermore, as the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Even if the claim were considered an original claim and adjudicated based on the evidence of record, the weight of the evidence remains against the claim for a rating in excess of 60 percent for hypertensive heart disease.  In this respect, the evidence of record during the appeal period (discussed in extensive longitudinal detail above) does not show that the Veteran's service-connected hypertensive heart disease is manifested by chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  While a history of CHF is often noted in the medical evidence of record, documented findings of CHF only shown in the record in 1995 and 2005.  Chronic is defined as "persisting over a long period of time ."  Dorland's Illustrated Medical Dictionary, 365 (31st ed. 2007).  As such, the criteria for the assignment of a rating in excess of 60 percent for the Veteran's service-connected hypertensive heart disease have not been met. 

The Veteran also submitted multiple written statements discussing the severity of his service-connected hypertensive heart disease.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Veteran is not competent to provide a diagnosis of chronic CHF, he is competent to report his increased heart symptoms, such as shortness of breath and chest pain, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased heart symptoms to lack credibility as well as probative weight.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Thus, evidence of increased heart symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an increased evaluation for hypertensive heart disease must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Restoration of a 60 percent disability rating for hypertensive heart disease is granted effective April 10, 2003, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 60 percent for hypertensive heart disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


